Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Due to the amendments of claims 8-9, which were previously withdrawn, to depend from examined independent claim 1, claims 8-9 are hereby rejoined and examined.

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because it does not comprise a complete sentence; it may be that 'comprising' in line 2 is intended to be 'comprises'.  Further, it cannot be determined what is meant by 'second nanoparticles conjugated to heat the sample'.  Correction is required.




MAINTAINED REJECTION

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stehr (DE 10 2012 201 475, published 08/01/2013; US 2014/0377764 provided as an English translation) in view of Kopf-Sill (US 2002/0055149).
Independent clam 1 is drawn to a method for amplifying nucleic acids comprising an amplifying step and a testing step to determine the concentration of amplification products, wherein no substances are added to the sample in the testing step, and wherein the number of PCR cycles or cycle passages is greater than 60.
Independent clam 18 is drawn to a method for amplifying nucleic acids comprising an amplifying step and a testing step to determine the concentration of amplification products, wherein the testing step begins after the end of the amplification step and substances are added in the testing step, wherein the number of PCR cycles or cycle passages is greater than 60, wherein first nanoparticles conjugated to an oligonucleotide comprising a primer are used, and second nanoparticles conjugated to a test probe are used, wherein the second nanoparticles are smaller than the first nanoparticles.
Stehr et al. discloses methods comprising an amplification step and a test step to determine the concentration of amplification products.  This document also discloses both assay formats in which all substances are present before amplification and thus no substances are added in the testing step, and in which substances are added in the testing step; PCR cycle duration shorter than 40 seconds; various use of global and local temperatures in amplification and detection; and use of a first nanoparticle (60 nm diameter) conjugated to a primer and a second smaller nanoparticle (16 nm diameter) conjugated to a test probe.  In the US equivalent, see Figs. 6 and 9, and paragraphs 0010-0011, 0016-0021, 0031-0042, 0048-0049, 0072-0084, and 0089.
Stehr et al. does not disclose performing PCR wherein the number of PCR cycles or cycle passages is greater than 60; this reference discloses a maximum of 40 cycles.
Kopf-Sill discloses performing PCR wherein the number of PCR cycles or cycle passages is greater than 100 (see paragraphs 0012-0015, 0057, and 0077-0079).
One of ordinary skill in the art would have been motivated to modify the method of Stehr et al. by increasing the number of PCR cycles or cycle passages from 40 to greater than 60, greater than 80, or greater than 100 because Kopf-Sill disclosed the advantage of carrying out PCR for greater than 100 cycles or cycle passages.  Regarding the further limitations of dependent claims 8-9 and 20-21, heating time, amplicon starting concentration, global temperature difference in the amplification and testing steps, and means of transferring heat to the first and second nanoparticles would have been determined by routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not confer unobviousness (M.P.E.P 2144.05).  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

REPLY TO ARGUMENTS

6.	The arguments of the response filed 05/03/22 have been fully considered, but are not found persuasive.  Although the response argues that the limitations of no substances added during testing, use of second nanoparticles of smaller size than first nanoparticles, providing different local temperatures during amplification, and overlapping of amplification and testing steps are not taught or suggested by the cited references, these are all disclosed by Stehr et al., and the further claim limitations not explicitly disclosed therein would have been obvious as determined merely by routine optimization.

CONCLUSION

7.	No claims are free of the prior art.  Claims 10-11 remain withdrawn from consideration.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/02/22
/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637